People v Moreno (2016 NY Slip Op 01866)





People v Moreno


2016 NY Slip Op 01866


Decided on March 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2015-11765
 (Ind. No. 10444/11)

[*1]The People of the State of New York, plaintiff,
vMayko Moreno, defendant.


Mayko Moreno, Cape Vincent, NY, defendant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove, Joyce Slevin, and Terrence F. Heller of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Kings County, rendered September 20, 2013.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
DILLON, J.P., DICKERSON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court